Citation Nr: 1442760	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension based on countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  With the exception of the June 2014 appellant's brief, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file does not contain any documents.


FINDINGS OF FACT

The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a veteran with no dependents, from the date of his January 2010 claim, to include from calendar year 2009, forward.


CONCLUSION OF LAW

The Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

The record reflects that in correspondence dated in November 2009 and July 2010 the Veteran was advised of how excessive income affected his eligibility for pension benefits.  The Veteran was also advised of how to establish entitlement to nonservice-connected disability pension benefits, what information and evidence he needed to submit, and what information and evidence VA would seek to obtain, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  Additionally, these letters clearly informed him that medical expenses may help to reduce his annual countable income.  In a duty to assist letter issued in March 2012, additional evidence and clarification relating to the Veteran's income and expenses was sought.  However, the Veteran failed to respond to that letter.   

As will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR. 

II.  Analysis

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

For 2009, 2010 and 2011, the Veteran would be eligible for improved pension if his countable income is less than $11,830.00; for 2012, less than $12,465.00; and for 2013, less than $12,652.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm). 

On a VA Form 21-0516, Improved Pension Eligibility Verification Report (EVR), received in January 2010, the Veteran indicated that he was not married.  He denied receiving any gross monthly payments including from Social Security.  He neglected to identify any annual income from gross wages, interest and dividends, or any other sources.  He reported having $5,491.78 in unreimbursed "medical" expenses, including listed amounts of: $3,656.23, paid to Furniture Land; $642.58 for travel to Tripler; $35.90 to Harvest Health; and $34.99, $41.98 and $118.70, paid to Island Naturals.  

In July 2010, the Veteran was notified that VA could not approve his claim as his yearly income exceeded the maximum annual pension rate (MAPR) of $11,830.  He was informed that his annual earnings were found to be $12,780.00, with other annual income of $41,100.00 for a total yearly income of $52,908.00.  He was informed that $972.00 of his reported medical expenses had been counted, but that expenses for Furniture Land could not be counted.  It was also explained that in order to count expenses for Harvest Health, Island Naturals, and travel to Tripler, further information was needed to explain and substantiate these expenses.  

On his substantive appeal form received in September 2011, the Veteran stated that the findings made by VA were based on income as reported in 2008.  He also mentioned that the $ 41,100.00 was received in the form of life insurance proceeds and should not be counted.  

In March 2012, VA issued the Veteran a duty to assist letter, giving him an opportunity to: provide updated income and expense information and complete an EVR in full, list and explain his medical expenses, and provide more information relating to his life insurance proceeds and reported educational expenses.  The Veteran failed to respond to that letter and has not since provided any financial information for the file.  

There was no additional evidence identified or provided in the brief issued by the Veteran's representative in June 2014.  

In this case, the RO has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension.  The maximum allowable income for Veterans without dependents for the years 2009, 2010 and 2011 was shown to be $11,830.  The preponderance of the evidence shows that the Veteran's income has exceeded this amount.  As of July 2010, the Veteran's annual earnings were found to be $12,780.00, with other annual income of $41,100.00 for a total yearly income of $52,908.00.  Medical expenses in the amount of $972.00 were counted to reduce his income.  

The Veteran has contended that the aforementioned evidence is not current and maintains that the $41,100.00 came in the form of life insurance proceeds and should not be counted.  As noted above, the Veteran has not submitted any additional evidence relating to his claim, despite being given the opportunity to do so as shown by a March 2012 duty to assist letter, which the Veteran essentially ignored.  Thus, despite the RO's efforts, the Veteran failed to respond and as such, his lay assertions regarding the source and nature of his income and medical expenses, without further substantiation cannot be used to reduce the countable income during the period in question.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

Again as the Veteran has not provided additional evidence of his current financial status, and since evidence reflects that his annual income of $52,908.00 exceeds the MAPR of $11,830.00 for 2009, 2010, and 2011; $12,465.00 for 2012; and $12,652 for 2013; as set by law, he is not eligible for nonservice-connected pension benefits.  

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.



ORDER

The Veteran's countable income exceeds the maximum annual rate permissible for payment of nonservice-connected pension benefits; the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


